Name: Council Regulation (EEC) No 1341/86 of 6 May 1986 on the transfer to the Italian intervention agency of butter held by the intervention agencies of other Member States
 Type: Regulation
 Subject Matter: production;  Europe;  competition
 Date Published: nan

 No LI 19/30 Official Journal of the European Communities 8.5.86 COUNCIL REGULATION (EEC) No 1341 /86 of 6 May 1986 on the transfer to the Italian intervention agency of butter held by the intervention agencies of other Member States THE COUNCIL OF THE EUROPEAN COMMUNITIES, cultural Guidance and Guarantee Fund, Guarantee Section (6), as last amended by Regulation (EEC) No 1716/84 O , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1335/86 ( ), and in particular Article 12 (2) thereof, Having regard to Council Regulation (EEC) No 725/70 of 21 April 1970 on the financing of the common agri ­ cultural policy (3), as last amended by Regulation (EEC) No 3509/80 (4), and in particular Article 3 (2) thereof, Having regard to the proposal from the Commission (5), HAS ADOPTED THIS REGULATION : Article 1 1 . A quantity of 20 000 tonnes of butter held by the intervention agencies of Member States other than Italy shall be made available to the Italian intervention agency. 2 . The Italian intervention agency shall take over the butter before 1 April 1987 and shall sell it on the terms laid down by the Commission . 3 . Rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 . These rules shall specify inter alia the intervention agencies which shall make the butter available , the transport arrangements and the terms of sale referred to in paragraph 2 . Article 2 1 . The intervention agencies referred to in Article 1 shall enter the quantities of butter transferred as a zero debit in the accounts referred to in Article 4 of Regu ­ lation (EEC) No 1883/78 . 2 . The Italian intervention agency shall enter the quantities of butter of which it has taken delivery as a zero credit in the accounts referred to in paragraph 1 and shall value them at the end of each month at the price fixed pursuant to Article 8 of Regulation (EEC) No 1883/78 for stocks carried forward to the financial year in question . 3 . The cost of transporting the quantity of butter referred to in Article 1 shall be entered in the accounts referred to in paragraph 1 of this Article . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas large stocks of butter on the Community market are held in certain Member States only; whereas Italy holds none because of the particular nature of its milk production and consumer habits ; Whereas new measures to improve the disposal of public stocks of butter have been adopted at Community level ; whereas Italy offers potential outlets therefor which may not be satisfied because of the lack of stocks of butter in that Member State ; whereas the transfer of butter to the Italian intervention agency from those of the other Member States should therefore be authorized ; Whereas provision should be made for this operation to be taken into account in accordance with the arrangements provided for in Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agri ­ (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) See page 19 of this Official Journal . (3 ) OJ No L 94 , 28 . 4 . 1970 , p. 13 . ( 4 ) OJ No L 367 , 31 . 12 . 1980 , p. 87 . O OJ No C 85 , 14 . 4 . 1985 , p. 72 . C) OJ No L 216, 5 . 8 . 1978 , p . 1 . O OJ No L 163 , 21 . 6 . 1984 , p . 1 . 8.5.86 Official Journal of the European Communities No L 119/31 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1986 . For the Council The President P. H. van 2EIL